Citation Nr: 1516177	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously characterized as a bipolar disorder/depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to May 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The June 2007 rating decision denied service connection for a bipolar disorder/depression and the October 2009 rating decision denied service connection for PTSD.  The Veteran perfected an appeal as to both decisions.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In April 2011, the Board remanded the Veteran's case to the RO for further evidentiary development.

In a May 2012 decision, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Memorandum Decision ordered the prior Board decision be vacated and remanded the matter to the Board for action consistent with the decision.  

In February 2014, the Board again remanded the Veteran's claim.  The RO/AMC has returned the claims file to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends, in essence, that he has PTSD due to being raped multiple times in service.  He alternatively claims that his bipolar disorder, or other psychiatric disorder, began while on active duty.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2014).

The Veteran, through his representative, indicated that he had psychiatric treatment at the San Diego VA Medical Center (VAMC) since the 1980s.  Accordingly, the RO requested records from the San Diego VAMC in May 2014.  The no records response indicates that there were no records for the Veteran from 1970 to 1975 at the San Diego VAMC.  This is not responsive to the information provided by the Veteran.  The RO/AMC must once again request records not already associated with the claims file from the San Diego VAMC from 1979 to the present.

Additionally, the RO received a reply from the County of San Diego in July 2014, indicating that the Veteran needs to fill out a specific privacy release form in order to obtain their records.  Unfortunately, due to the multiple private records requested with similar names, it seems as though RO personnel believed that records from this entity were obtained.  Nonetheless, the AOJ must provide the Veteran with the specified privacy release and attempt to obtain relevant records from the County of San Diego.



Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should associated the Veteran's medical records from the San Diego VA Medical System dating from 1979 to present that are not already associated with the claims file.

2.  Provide the Veteran with the specific privacy release in order to obtain records from the County of San Diego.  If the Veteran returns the form, request all relevant records from this entity.  

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and be given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




